


AMENDMENT NO. 4 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), entered into as of
July 29, 2015, is by and between Koss Corporation, a Delaware corporation
(“Borrower”), and JPMorgan Chase Bank, N.A. (“Lender”) under the Credit
Agreement defined below.
W I T N E S S E T H:
WHEREAS, Borrower and Lender entered into that certain Credit Agreement dated as
of May 12, 2010 (as amended to date, the “Credit Agreement”), pursuant to which
Lender agreed to extend credit to Borrower upon the terms and subject to the
conditions set forth therein; and
WHEREAS, Borrower has requested that Lender enter into this Amendment for the
purpose of making certain modifications and amendments to the Credit Agreement
as described herein, and Lender is willing to agree to such modifications, all
on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto hereby agree as follows:
1.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement as amended hereby.
2.    Amendments. Upon satisfaction of the conditions set forth in Section 3
below, the Credit Agreement shall be amended as follows:
a.
All references to the Credit Agreement in the Credit Agreement or any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.

b.
Section 1.01 (Defined Terms) shall be amended as follows:

i.    The definition of “Adjusted One Month LIBO Rate” set forth therein shall
be amended to read as follows:
“Adjusted One Month LIBO Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one-month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.






--------------------------------------------------------------------------------




ii.    The definition of “Change in Law” set forth therein shall be amended to
read as follows:
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) compliance by the Lender (or, for purposes of Section 2.14(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
iii.    Clause (k) of the definition of “Eligible Accounts” is amended to read
as follows:
(k)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada, (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by a Letter of Credit acceptable
to Lender which is in the possession of, and has been assigned to, Lender, or
(iii) is a Sanctioned Person.
iv.    The definition of “Eligible Inventory” shall be amended to add a new
clause (p) to read as follows:
(p)    which has been acquired from a Sanctioned Person.
v.    The definition of “Federal Funds Effective Rate” set forth therein shall
be amended to read as follows:
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the

- 2 -



--------------------------------------------------------------------------------




Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Lender from three Federal funds
brokers of recognized standing selected by it; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
vi.    The definition of “LIBO Rate” set forth therein shall be amended to read
as follows:
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CB Floating Rate Loan, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Lender in its reasonable discretion; in each case, the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if any
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.13 in the event that the Lender shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CB Floating Rate Loan, such rate shall be determined as
modified by the definition of Adjusted One Month LIBO Rate.
vii.    The definition of “Maturity Date” set forth therein shall be amended to
read as follows:

- 3 -



--------------------------------------------------------------------------------




“Maturity Date” means July 31, 2016, or any earlier date on which the Revolving
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.
viii.    The following new definitions shall be added to Section 1.01 in
appropriate alphabetical order as follows:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Fourth Amendment Effective Date” means the date on which the conditions to
effectiveness of the Amendment No. 4 to Credit Agreement dated as of July 29,
2015 are satisfied.
“Impacted Interest Period” shall have the meaning set forth in the definition of
LIBO Rate.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.
“LIBO Screen Rate” shall have the meaning set forth in the definition of LIBO
Rate.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

- 4 -



--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
c.
A new Section 3.17 shall be added to read in its entirety as follows:

SECTION 3.21. Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of Borrower, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) Borrower,
any Subsidiary or, to the knowledge of Borrower or Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of Borrower
or any Subsidiary, any agent of Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, or other transaction contemplated by this Agreement or the other Loan
Documents will violate Anti-Corruption Laws or applicable Sanctions.
d.
Section 5.07 (Compliance with Laws) shall be amended to add the following
sentence to the end of such section:

Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
e.
Section 5.08 (Use of Proceeds and Letter of Credit) will be amended to add the
following s to the end of such section:

Borrower will not request any Borrowing or Letter of Credit, and Borrower shall
not use, and Borrower shall procure that its Subsidiaries and its and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for

- 5 -



--------------------------------------------------------------------------------




the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
f.
Section 6.12(a) shall be amended in its entirety to read as follows:

(a)    Minimum EBITDA. Borrower will not permit its EBITDA, determined as of the
last day of each fiscal quarter of the Borrower for the twelve month period then
ending, commencing with the fiscal quarter of the Borrower ending September 30,
2015, to be less than $1,600,000.
3.    Conditions: Notwithstanding the foregoing, this Amendment shall not become
effective unless and until Lender receives:
a.    a fully-executed copy of this Amendment;
b.    a certificate of an officer of Borrower, certifying as to incumbency,
organizational documents and authorization of this amendment; and
c.    such other certificates or documents as Lender or its counsel may
reasonably request.
4.    Representations and Warranties. Borrower repeats and reaffirms the
representations and warranties set forth in Article III of the Credit Agreement
as though made on and as of the date hereof, except for representations or
warranties that are made as of a particular date. Borrower also represents and
warrants that the execution, delivery and performance of this Amendment, and the
documents required herein, are within the corporate powers of Borrower, have
been duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of the shareholders of Borrower; (ii)
violate any provision of the articles of incorporation or by-laws of Borrower or
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to Borrower or
any subsidiary of Borrower; (iii) require the consent or approval of, or filing
a registration with, any governmental body, agency or authority, other than
routine filings with the U.S. Securities and Exchange Commission; or (iv) result
in any breach of or constitute a default under, or result in the imposition of
any lien, charge or encumbrance upon any property of Borrower or any subsidiary
of Borrower pursuant to, any indenture or other agreement or instrument under
which Borrower or any subsidiary of Borrower is a party or by which it or its
properties may be bound or affected. This Amendment constitutes the legal, valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy or similar laws
affecting the enforceability of creditors’ rights generally.
5.    Obligations Enforceable, Etc. Borrower acknowledges and agrees that its
obligations under the Credit Agreement are not subject to any offset, defense or
counterclaim assertable by Borrower and that the Credit Agreement and the Loan
Documents are valid, binding

- 6 -



--------------------------------------------------------------------------------




and fully enforceable according to their respective terms. Except as expressly
provided above, the Credit Agreement and the Loan Documents shall remain in full
force and effect, and this Amendment shall not release, discharge or satisfy any
present or future debts, obligations or liabilities to Lender of Borrower or of
any debtor, guarantor or other person or entity liable for payment or
performance of any of such debts, obligations or liabilities of Borrower, or any
security interest, lien or other collateral or security for any of such debts,
obligations or liabilities of Borrower or such debtors, guarantors, or other
persons or entities, or waive any default, and Lender expressly reserves all of
its rights and remedies with respect to Borrower and all such debtors,
guarantors or other persons or entities, and all such security interests, liens
and other collateral and security. This is an amendment and not a novation.
Without limiting the generality of the foregoing, all present and future debts,
obligations and liabilities of Borrower under the Credit Agreement, as amended,
are and shall continue to be secured by the Security Agreement and any other
Collateral Documents.
6.    Fees and Expenses. As contemplated by Section 8.03(a) of the Credit
Agreement, Borrower shall be responsible for the payment of all fees and
out-of-pocket disbursements incurred by Lender in connection with the
preparation, execution and delivery of this Amendment. Borrower further
acknowledges and agrees that, pursuant to and on the terms set forth in such
Section 8.03(a), Borrower is and shall be responsible for the payment of other
fees, expenses, costs and charges arising under or relating to the Credit
Agreement, as amended hereby, and the Loan Documents, as set forth in such
Section 8.03(a).
7.    Entire Agreement. This Amendment and the other documents referred to
herein contain the entire agreement between Lender and Borrower with respect to
the subject matter hereof, superseding all previous communications and
negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon Lender unless clearly
expressed in this Agreement or in the other documents referred to herein.
8.    Miscellaneous. The provisions of this Amendment shall inure to the benefit
of any holder of any Obligations, and shall inure to the benefit of and be
binding upon any successor to any of the parties hereto. All agreements,
representations and warranties made herein shall survive the execution of this
Amendment and the making of the loans under the Credit Agreement, as so amended.
This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin. This Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment is solely for the benefit
of the parties hereto and their permitted successors and assigns. No other
person or entity shall have any rights under, or because of the existence of,
this Amendment.

- 7 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


KOSS CORPORATION






By: /s/ David Smith______________________
Name: David Smith
Title: Executive Vice President and Chief          Financial Officer




JPMORGAN CHASE BANK, N.A.






By: /s/ Glenn M. Margraff    
Name: Glenn M. Margraff
Title: Authorized Signatory








































[Signature Page to Amendment No. 4 to Credit Agreement]


